DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 19 February 2021 is noted with appreciation.
Claims 1-20 remain pending.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 17 directed to an invention non-elected without traverse. Accordingly, claim 17 has been cancelled herein below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Liang Zeng Yan, Ph.D. (Reg. No. 73,448) on 25 February 2021.

The application has been amended as follows: 

The amendment to the ABSTRACT filed 19 February 2021 did not appear separate from the remarks accompanying the amendment and is reproduced herein below for clarity:

ABSTRACT
	A method for preparing a nanowire or nanorod on a patterned monolayer or thin film supported by a 2D material substrate in a nonpolar environment comprises the steps of: functionalizing a supporting 2D material substrate using a patterned monolayer or thin film of a polymerized amphiphiles comprising both hydrophobic and hydrophilic constituents; and then growing a nanowire or nanorod on the functionalized supporting 2D material substrate in a salt solution or suspension, the patterned monolayer or thin film comprises a polymerizable phospholipid with a terminal amine. A gold nanowire or nanorod so prepared has a highly controlled diameter of about 2 nm, and a length of about 100 nm, dependent in part on molecular domain sizes in the monolayer.

The TITLE has been amended per MPEP § 606.01 to reflect the claimed invention:

CONTROLLED GROWTH OF ULTRA-NARROW NANOWIRES ON FUNCTIONALIZED 2D MATERIALS 

Certain CLAIMS have been amended as follows:

Claim 16 (Currently Amended)	The method of claim 14, wherein said dual-chain amphiphile is 1,2-bis(10,12-tricosadiynoyl)-sn-glycero-3-phosphocholine (diyne PC), 1,2-bis(10,12-tricosadiynoyl)-sn-glycero-3-phosphoethanolamine (diyne PE)

Claim 17 (Canceled)

Reasons for Allowance
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance remain the same as set forth under this heading in the prior Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
25 February 2021